Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature, Claim 2: wherein an outer wall of the housing is made in the form of a cone, and the radius of the cone is increasing towards the outlet of the device must be shown or the feature canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The abstract of the disclosure is objected to because it is longer than 150 words. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112(b)
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the vibration sensor performing adjustments of rotation speed of the rotor, and adjustments of the substrate supply to the device. A vibration sensor measures a value and on its own cannot control process parameters. 
Suggestion: incorporate the structure of the specialized spectrum analyzer and microprocessor (specification page 4) into the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Khromykh (Russian Patent No. 2,516,559 C2 hereinafter Khromykh) in view of Ivanova et al. (Russian Patent No. 2,152,819 C1 hereinafter Ivanova) in further view of Lipp (European Patent No. 2,092,975 A2 hereinafter Lipp) and Zucker (U.S. Patent No. 3,995,838 hereinafter Zucker) and Saulgeot (European Patent No. 0086460 A1 hereinafter Saulgeot) and Pich et al. (International Patent Publication No. WO 2016/156320 A1 hereinafter Pich). All utilized machine translations of descriptions are attached.

Regarding Claim 1, Khromykh teaches a rotary pulsation device (figure 1: entirety of figure 1), comprising a drive (figure 1: drive device 20), a stator and a rotor installed in a housing (figure 1: rotor 1, stator 2, and housing 3), wherein working surfaces of the stator and rotor contain at least three rows of teeth (figure 1: shows that rotor 1 and stator 2 have equal rows of teeth [two] & [page 2 paragraph 11]: “several concentric rows of circumferentially spaced studs and grooves, for example, the number of rows 1 to 4”), each row forms a circle (figure 7: each row of teeth form a circle), all rows are concentrically arranged around a rotation axis (figure 7: every row of teeth are concentrically arranged around rotation axis at the center), grooves are formed between adjacent rows of teeth (figure 7: white spaces in each row are the grooves), and wherein: the working surface of the rotor contains outer 
Khromykh is silent on the teeth of adjacent rows are offset relative to each other; outer blades protruding beyond the outer diameter of the rotor; the stator has a fluid inlet fitting, equipped with a valve, said fitting is configured for elimination of a substrate clogging; a gas supply fitting is installed in the housing, connected by gas supply channels with gas flow distribution elements clamped by a sealing cover; a vibration sensor is installed on the outer side of the stator and configured to perform diagnostics of working conditions of the device, adjustments of rotation speed of the rotor, and adjustments of the substrate supply to the device.  
Ivanova teaches the teeth of adjacent rows are offset relative to each other (figure 4: offset teeth [gear elements 14] between rows).
Lipp teaches the outer blades protruding beyond the outer diameter of the rotor (figure 1: rotor arms 10 protrude past the rotor main body’s outer diameter and over the stator teeth).
Zucker teaches the stator has a fluid inlet fitting (figure 1: where supply pipe 15 meets hopper 13 [this location is considered a reading on stator as the hopper is rotationally stationary and connects with housing 4 that houses stator rings 6]), equipped with a valve (Claim 3: “liquid meter valve in said conduit”), said fitting is configured for elimination of a substrate clogging (intended use: configured for elimination of a substrate clogging is considered intended use).
Saulgeot teaches a gas supply fitting is installed in the housing (figure 1: nozzle 8 is installed in body 4’s closure tape 11), connected by gas supply channels with gas flow distribution elements clamped by a sealing cover (figure 1 & machine translation of the description [0019]: channels 12 connect nozzle 8 to dynamic seal 7 and the grooves of seal 7 are considered a reading on gas flow distribution elements).
configured to perform is considered intended use).  
Khromykh, Ivanova, Lipp, Zucker, Saulgeot, and Pich are analogous in the field of using rotors and stators to mix various types of mixtures. It would have been obvious to one skilled in the art before the effective filing date to modify the concentric rows of teeth of Khromykh with the teeth of adjacent rows are offset relative to each other of Ivanova in order to avoid the transit movement of the unprocessed product (Ivanova machine translation of description page 2 paragraph 7). It would have been obvious to one skilled in the art before the effective filing date to modify the outer blades of Khromykh with the outer blades protruding beyond the outer diameter of the rotor of Lipp in order to create a grinding gap between rotor and stator teeth that has high shear during mixing (Lipp machine translation of description [0036]). It would have been obvious to one skilled in the art before the effective filing date to modify the stator of Khromykh with the stator has a fluid inlet fitting, equipped with a valve, said fitting is configured for elimination of a substrate clogging of Zucker in order to introduce liquid component into the mixture as needed (Zucker C2 L15 – 25). It would have been obvious to one skilled in the art before the effective filing date to modify the housing and shaft of Khromykh with the gas supply fitting is installed in the housing, connected by gas supply channels with gas flow distribution elements clamped by a sealing cover of Saulgeot in order to seal the rotating shaft, and seal the motor from the pumping / mixing zone (Saulgeot machine translation of the description [0019]). It would have been obvious to one skilled in the art before the effective filing date to modify the stator of Khromykh with the vibration sensor configured to perform diagnostics of working conditions of the device, adjustments of rotation speed of the rotor, and adjustments of the substrate supply to the device of Pich in order to measure and therefore reduce vibrations to extend rotational shaft bearings service life (Pich machine translation of the description [0006] & [0049]). Regarding the location of the 

Regarding Claim 2, Khromykh teaches the device (figure 1: entirety of figure 1) according to claim 1.
Khromykh is silent on wherein an outer wall of the housing is made in the form of a cone, and the radius of the cone is increasing towards the outlet of the device.  
Pich teaches an outer wall of the housing is made in the form of a cone, and the radius of the cone is increasing towards the outlet of the device (figure 1: flanged connection to the right of assembly 5 is of a cone shape and the radius increases towards the flange).
Khromykh and Pich are analogous in the field of industrial mixing and pumping of organic solutions using rotors and stators. It would have been obvious to one skilled in the art before the effective filing date to modify the discharge nozzle of Khromykh with the outer wall of the housing is made in the form of a cone, and the radius of the cone is increasing towards the outlet of the device in order to match the downstream pipe size as needed.

Regarding Claim 3, Khromykh teaches the device (figure 1: entirety of figure 1) according to claim 1.
Khromykh is silent on wherein a corrugation in the form of knurling is made on each of the gas flow distribution elements and on the sealing cover.  
gas flow distribution elements and the grooves are on the surface of the dynamic seal).
Khromykh and Saulgeot are analogous in the field of rotary pumps using rotors and stators for industrial purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the rotating shaft of Khromykh with the corrugation in the form of knurling is made on each of the gas flow distribution elements and on the sealing cover of Saulgeot in order to seal the rotating shaft, and seal the motor from the pumping / mixing zone (Saulgeot machine translation of the description [0019]).

Regarding Claim 4, Khromykh teaches the device (figure 1: entirety of figure 1) according to claim 1, wherein the front edge of the teeth is made at an acute angle, in the range of 70-85 degrees (figure 7: output studs 14 are triangular in nature therefore not right angles & machine translation of the description page 2 paragraph 11: “several concentric rows of circumferentially spaced studs and grooves, for example, the number of rows 1 to 4, wherein the last row of blades are output studs 14 have different shapes, and the length and cross section” [this is considered as output studs 14 reading on teeth and the different shapes and length and cross section is considered a reading on an acute angle, in the range of 70 – 85 degrees]), relative to an edge velocity vector (machine translation of the description page 3 paragraph 7: “In this rotary-pulsation apparatus carried the possibility of rotor 1 [rotating] in two directions” [this is considered a reading on edge velocity vector as either acute angle of output stud 14 could rotate into the mixture]).  

Claim 5, Khromykh teaches the device (figure 1: entirety of figure 1) according to claim 1, wherein an inlet of the device is set in the stator (figure 1: inlet 17 is housed with stator 2), and an outlet of the device is set in the housing (figure 1: outlet 15 is connected to housing 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANSHU BHATIA/Primary Examiner, Art Unit 1774